UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4490



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARYL F. LOCUST, a/k/a Derek Locust, a/k/a 8,
a/k/a Daryl Frank Locusts,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:06-cr-00040-RBS)


Submitted:   December 17, 2007            Decided:   January 4, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, Newport News, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Timothy R. Murphy, Special
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daryl F. Locust was convicted by a jury of conspiracy to

possess with intent to distribute heroin, crack, and cocaine, 21

U.S.C. § 846 (2000); conspiracy to import heroin, 21 U.S.C. § 963

(2000);   interstate   travel   in   aid   of   racketeering,   18   U.S.C.

§ 1952(a)(3) (2000) (three counts); conspiracy to commit money

laundering, 18 U.S.C. § 1956(h) (2000); money laundering, 18 U.S.C.

§ 1956(a)(1)(A)(i), (B)(i) (2000) (ten counts); distribution of

sixty-two grams of cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(C)

(2000); using and carrying a firearm in furtherance of a drug

trafficking activity, 18 U.S.C. § 924(c) (2000) (two counts); and

being a felon in possession of a firearm, 18 U.S.C. § 922(g)

(2000).   The district court sentenced Locust to two consecutive

life terms plus twenty-five years.         He noted a timely appeal.

           Locust challenges only the sufficiency of the evidence to

support his conviction, arguing that the witnesses who testified

against him were not credible because they were all drug dealers

and/or convicted felons.    A defendant challenging the sufficiency

of the evidence faces a heavy burden.           United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997).            A jury’s verdict must be

upheld on appeal if there is substantial evidence in the record to

support it.   Glasser v. United States, 315 U.S. 60, 80 (1942).          In

determining whether the evidence in the record is substantial, we

view the evidence in the light most favorable to the government.


                                 - 2 -
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).

          Here,   the   government     presented   overwhelming   and

uncontradicted evidence of Locust’s extensive drug dealing and

money laundering activities.     Locust’s sole challenge to the

evidence is that the witnesses who testified against him were all

drug dealers, drug users, and/or convicted felons.    However, it is

well settled that this court does not review witness credibility.

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

          Accordingly, we affirm Locust’s conviction.        We deny

Locust’s motion to relieve his attorney and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                               - 3 -